392 U.S. 308 (1968)
McCARTY ET AL.
v.
KANSAS.
No. 548, Misc.
Supreme Court of United States.
Decided June 10, 1968.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF KANSAS.
Robert C. Londerholm, Attorney General of Kansas, and J. Richard Foth, Richard E. Oxandale, and Daniel D. Metz, Assistant Attorneys General, for respondent.
PER CURIAM.
The motion to proceed in forma pauperis and the petition for a writ of certiorari are granted with respect to petitioner Boyd. The judgment of the Kansas Supreme Court is vacated and the case is remanded for further consideration in light of Bruton v. United States, 391 U.S. 123. See Roberts v. Russell, ante, p. 293. The petition for a writ of certiorari with respect to petitioner McCarty is denied.
MR. JUSTICE HARLAN and MR. JUSTICE WHITE dissent for the reasons stated in MR. JUSTICE WHITE'S dissenting opinion in Bruton v. United States, 391 U.S. 123, 138 (1968).